Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.

Claims 1-4 and 6-24 are pending.

Claims 10-21 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(h) as being drawn to non-elected inventions.

Claims 1-4, 6-9 and 22-24, drawn to protein complex that read on combination of CH2 and CH3 as a particular combination of domains, and IgG as a particular immunoglobulin, are being acted upon in this Office Action.  

The request for Rejoinder of Withdrawn method claims 10-21 is acknowledged.  However, no generic claim is allowable at this time.  Applicant is reminded that all claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Rejection Withdrawn
The rejection of claims 1-4, 6-9 and 22-24 under 35 U.S.C. 103 as being unpatentable over W02005/047336 (of record, Lee hereafter, published May 26, 2.00b; PTO 1449) in view of US20040254351 (of record, Beals hereafter, published Dec 16. 2004; PTO 892) is withdrawn in light of the claims amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

s 1-4, 6-9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over W02005/047336 (of record, Lee hereafter, published May 26, 2.00b; PTO 1449) in view of US Pat No. 5,773,581 (issued June 30, 1998; PTO 892). 
Regarding claim 1, Lee teaches a protein complex (see title), e.g., 17Ser-G-CSF-PEG-Fc comprises a physiologically active polypeptides, i.e., G-CSF having a serine at position 17 substituted for Serine linked to the N-terminus of immunoglobulin Fc via a non-peptidyl polymer such as PEG (see reference claim 15, p. 18), wherein the PEG is specifically linked to the N-terminus of Fc, see entire document, p. 9, in particular.
Regarding claims 2 and 6, Lee teaches both ends of the non-peptidyl polymer PEG is respectively linked to the 17Ser-G-CSF and immunoglobulin Fc through reactive groups e.g., aldehydes (ALD) such as ALD-PEG-ALD ends; PEG is linked to the C-terminus of 17Ser-G-CSF and the N-terminus of Fc region by covalent bond, see reference claim 2, p. 19, p. 26, line 24, in particular.
Regarding claim 3 part (a), Lee teaches the immunoglobulin Fc is non-glycosylated (aka aglycosylated) as the Fc is produced in E coli, see reference claim 4.
Regarding claim 3 part (b), Lee teaches the immunoglobulin Fc is composed of one to four domains selected from CHI, CH2, CH3 and CH4 domains, see reference claim 5.
Regarding claim 3 part (c), Lee teaches the immunoglobulin Fc is further included a hinge region, see reference claim 6.
Regarding claim 3 part (d), Lee teaches the immunoglobulin Fc fragment is from IgG, IgA, IgD, IgE, IgM, see reference claim 7.
Regarding claim 4 part (b), Lee teaches the immunoglobulin Fc fragment is an IgG4 Fc, see reference claim 9.

Regarding claims 6 and 8, Lee teaches the non-peptide polymer PEG has aldehyde reactive groups at both ends, see ALD-PEG-ALD, reference claims 11, 13.
Regarding claim 6, Lee teaches the non-peptide polymer has succinate group such as succinimidyl proprionate, succinimidyl carboxymethyl, hydroxy succinimidyl or succinimidyl carbonate, see reference claim 12.
Regarding claim 7 part (a), Lee teaches the non-peptide polymer such as PEG has propionaldehyde group or butyl aldehyde group or maleimide group, see reference claim 11.
Regarding claim 8, Lee teaches the non-peptide polymer PEG has an aldehyde group (ALD) as a reactive group at both ends, see ALD-PEG-ALD, p. 37 reference claim 13.
Regarding claim 9, Lee teaches the non-peptide polymer PEG is linked at each end thereof to a free reactive group at an amino terminal of the immunoglobulin Fc fragment and to the N-terminus of Fc (PEG-Fc) and the physiologically active polypeptide is linked to the PEG polymer at the a N-terminus, see p. 85, IFNα-PEG-FcG4, in particular, reference claim 14, in particular. 
Regarding claim 22, Lee teaches a composition comprising the reference complex as an active ingredient, see p. 33-34.
Lee does not teach the G-CSF in the complex at position 65 is serine as per claim 1.
However, the ‘581 patent teaches human G-CSF (see Example 26) where native Cys at position 17 is replaced by a Ser (see col. 6, line 6-7, Example 13) or native proline (Pro) at position 65 is replaced with Serine (see col. 6, line 42, o), in particular) or a combination of substitution at position 17, 27 and 65 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill In the art before the effective filling date of the claimed invention to make a double substitutions at positions 17 and 65 for serine in the human G-CSF since each position is taught by the ‘581 to improve solution solubility and specific activity prior to linking to the N-terminus of Fc via a non-peptidyl polymer such as PEG of Lee to arrive at the claimed protein complex with a reasonable expectation of success, i.e., reduced aggregation during production.
One of ordinary skill in the art would have been motivated to combine the teachings of Lee and the ‘581 patent because these human G-CSF derivatives show not only excellent solution stability properties, but also possess improved specific activity over naturally occurring human G-CSF as taught by the ‘581 patent (see col. 8, lines 64-67, in particular) while the Fc extends the in vivo half-life of the complex. 
The claims would have been obvious because the substitution of one known element (i.e. hG-CSF at positions C17 and P65) for another (i.e. another amino acid serine at a subset of aminoacids position 17 and 65) would have yielded predictable results (i.e. improved solution stability and biological activity) to one of ordinary skill in the art at the time of the invention.  In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc.,82 USPQ2d 1385 (U.S. 2007). 
KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar products in the same way.
D) Applying known technique to a known product ready for improvement to yield predictable results.
E) “Obvious to try”  --- choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, it is obvious to try choosing from a finite number of options for each position (double substitution at known positions 17 and 65 for serine in human G-CSF) as opposed to single or triple substitutions taught by the ‘581 patent. 
In this case, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc. v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Claims 23 and 24 are included as it is within the purview of one of ordinary skill in the art to optimize the amount such as at least 90% or higher of the complex in a composition for the appropriate application or needed.
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable, "[w]here the general conditions of a claim are disclosed in the prior arc it is not inventive to discover the optimum of workable ranges by routine experimentation." In re Alter, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. Applicant’s position is that Lee does not disclose protein comprising the granulocyte colony-stimulating factor which is 17,65S-G-CSF. Lee does not provide a motivation or suggestion for substitutions at positions 17 and 65 together.  

Lee does not teach a modified granulocyte colony-stimulating factor having a substitution at positions 17 and 65 of the native G-CSF with serine. 
However, the ‘581 patent teaches human G-CSF (see Example 26) where native Cys at position 17 is replaced by a Ser (see col. 6, line 6-7, Example 13) or native proline (Pro) at position 65 is replaced with Serine (see col. 6, line 42, o), in particular) or a combination of three substitution at position 17, 27 and 65 for serine (see col. 8, line 42).  The G-CSF analog is conjugated to water soluble polymer, e.g., PEG, see col. 26, reference claims 10, in particular.  These human G-CSF derivatives show not only excellent solution stability properties, but also possess improved specific activity over naturally occurring human G-CSF, see col. 8, lines 64-67, in particular.  
The claims would have been obvious because the substitution of one known element (i.e. human G-CSF at positions C17 and P65) for another (i.e. another amino acid serine at a subset of aminoacids position 17 and 65) would have yielded predictable results (i.e. improved solution stability and biological activity) to one of ordinary skill in the art at the time of the invention.  In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc.,82 USPQ2d 1385 (U.S. 2007). 
One of ordinary skill in the art would have been motivated to combine the teachings of Lee and the ‘581 patent because these human G-CSF derivatives show not only excellent solution stability properties, but also possess improved specific activity over naturally occurring human G-CSF as taught 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar products in the same way.
D) Applying known technique to a known product ready for improvement to yield predictable results.
E) “Obvious to try”  --- choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, it is obvious to try choosing from a finite number of options for each position (double substitution at known positions 17 and 65 for serine) as opposed to single or triple substitutions taught by the ‘581 patent. 
The argument with respect to Beals is moot, as the reference is no longer used for this rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 6-9 and 22-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 54-56, 59-62 and 76-78 of copending Application No. 15/762,661. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.

Otherwise claims 1-4, 6-9 and 22-24 are anticipated or rendered obvious by the copending claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicants' request filed on December 29, 2020 to hold this rejection in abeyance is noted.
Conclusion

No claim is allowed.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/Primary Examiner, Art Unit 1644